Citation Nr: 0731586	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 06-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, as 
secondary to the veteran's service-connected disability of 
residuals, simple fracture, left distal fibula, lateral 
malleolus, with mild degenerative changes and fracture right 
ankle with mild degenerative changes, including the issue of 
whether service connection on a secondary basis can be 
granted. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans' 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 until April 
1963.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

During a June 2007 hearing, the veteran alluded to having 
depression, which he indicated was due to his disability. 
This matter has not been adjudicated, and is accordingly 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. An unappealed January 1998 rating decision denied service 
connection for a back disorder, to include as secondary to 
the service-connected disability of residuals, simple 
fracture, left distal fibula, lateral malleolus, with mild 
degenerative changes.

2. The evidence associated with the claims file subsequent to 
the January 1998 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a back disorder, 
to include as secondary to the service-connected disability.

3. The veteran's back disorder, as secondary to his service-
connected disability, is caused or aggravated by the 
veteran's service-connected residuals, simple fracture, left 
distal fibula, lateral malleolus, with mild degenerative 
changes and fracture right ankle with mild degenerative 
changes.



CONCLUSIONS OF LAW

1. The January 1998 rating decision denying entitlement to 
service connection for a back disorder, to include as 
secondary to the service-connected disability of residuals, 
simple fracture, left distal fibula, lateral malleolus, with 
mild degenerative changes, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2. The evidence received since the final January 1998 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a back disorder, to 
include as secondary to the service-connected disability of 
residuals, simple fracture, left distal fibula, lateral 
malleolus, with mild degenerative changes
 is new and material evidence, and the veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007). 

3. The criteria for the establishment of service connection 
for a back disorder, as secondary to the veteran's service-
connected disability of residuals, simple fracture, left 
distal fibula, lateral malleolus, with mild degenerative 
changes and fracture right ankle with mild degenerative 
changes have been approximated. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a back disorder, to 
include as secondary to the veteran's service-connected 
disability of residuals, simple fracture, left distal fibula, 
lateral malleolus, with mild degenerative changes and 
fracture right ankle with mild degenerative changes. This 
claim was previously considered and denied in a January 1998 
rating decision. The veteran did not appeal the decision. 


Therefore, the January 1998 decision represents a final 
decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

Although the RO determined that the evidence submitted by the 
veteran was not new and material evidence, the Board is 
required to consider de novo whether new and material 
evidence has been received to reopen the claim. The 
submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 
1996). 

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.





The RO denied the veteran's reopening the veteran's claim in 
a December 2005 rating decision, finding the newly submitted 
medical evidence to not raise a reasonable possibility of 
substantiating the claim. However, the Board finds the 
evidence, which provides medical nexus opinions indicating 
that the veteran's service-connected disability caused or 
contributed to his back disorder, sufficient to constitute 
new and material evidence under 38 C.F.R. § 3.156(a). 

The claim is therefore reopened.

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in May 2005. Notice was also provided as to 
information concerning the effective date that could be 
assigned should the benefit sought be granted, as required 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a 
March 2006 letter from the RO. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant as to what evidence, 
previously found to be insufficient, is necessary to 
substantiate the element or elements required to establish 
service connection. This notification obligation was 
accomplished by way of a letter from the RO dated in May 
2005.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Merits of the Claim
 
The veteran seeks service connection for a back disorder, as 
secondary to the veteran's service-connected residuals, 
simple fracture, left distal fibula, lateral malleolus, with 
mild degenerative changes and fracture right ankle with mild 
degenerative changes. Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the weight of the evidence is at least at an 
approximate balance and should be granted. 

The benefit of the doubt rule provides that the veteran will 
prevail when the positive and negative evidence are at a 
relative balance. Therefore, the veteran prevails when the 
weight of the evidence either supports the claim or is in 
equipoise. It is only when the weight of the evidence is 
against the claim that the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). That an 
injury or event occurred in service alone is not enough. 
There must be chronic disability resulting from that injury 
or event. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additionally, the aggravation of a non-
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a). Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc). Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability. Id.

The veteran has submitted numerous medical records from the 
Department of Neurosurgery, University of South Alabama, 
indicating that he has received treatment for a back 
disorder, including back pain. Other medical evidence 
generated by the VA Medical Center, Biloxi, Mississippi, 
indicates that the veteran an L5-S1 herniated disc and 
radiculopathy. Therefore, the remaining question is whether a 
nexus or relationship exists between the current disorder and 
his service-connected disability.

VA outpatient treatment records include a May 2005 outpatient 
note, indicating that the veteran's back disorder was likely 
caused by his service-connected disability. 

A March 2005 letter from the veteran's VA physician similarly 
indicates that the veteran had an altered gait due to his 
service-connected disability. The veteran's medical care 
provider also stated that although the veteran's service-
connected disability probably did not cause his back 
disorder, it undoubtedly contributed to his back pain and 
arthritis in the spine. 

Medical records from A.M.M., M.D. indicate that the veteran 
sought treatment for a back disorder, including a lumbar 
laminectomy at L5-S1. An April 2005 note from A.M.M., M.D. 
found the veteran to have an antalgic gait, secondary to pain 
and foot problems, which contributes to the veteran's back 
problems.

A VA examination was provided to the veteran in November 
2005. The examiner found the veteran to have a postoperative 
lumbar laminectomy at L5-S1, secondary to a herniated nucleus 
pulposus. The examiner also found the veteran to have 
service-connected residuals of bilateral ankle injuries, 
postoperative open reduction, and internal fixation of a 
right ankle fracture. However, based on the evidence, the 
examiner stated that making a determination that the 
veteran's back disorder was the direct or proximate result of 
his service-connected disability would be resorting to mere 
speculation.

The evidence demonstrates that the veteran has a current back 
disorder. Although the November 2005 VA examiner found 
linking the veteran's back disorder to his service-connected 
disability would be speculative, three other medical 
examiners found the back disorder to have been either caused 
by or aggravated by the veteran's service-connected 
disability. 

Although the November 2005 VA examiner found that such a 
nexus would be speculation, there was no mention in his 
report of the other medical opinion evidence, nor of reasons 
for discounting such evidence in support of the claim. 
Because the veteran's treating physicians have found such a 
nexus, and have continually done so, the evidence is in 
approximate balance. See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
(Generally mandating that although the "treating physician 
rule" is not applicable to VA proceedings, the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician).

As the evidence of record is at least in equipoise, the 
benefit of the doubt rule applies. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for a back disorder, as secondary to his service-
connected disability is granted. 

Upon receipt of this decision, the RO will assign an 
appropriate disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

ORDER

New and material evidence has been submitted; the claim for 
service connection for a back disorder, as secondary to the 
veteran's service-connected disability, is reopened.

Service connection for a back disorder, as secondary to the 
veteran's service-connected disability, is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


